UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)September 25, FPIC Insurance Group, Inc. (Exact Name of Registrant as Specified in its Charter) Florida (State or Other Jurisdiction of Incorporation) 1-11983 59-3359111 (Commission file number) (IRS Employer Identification No.) 225 Water Street, Suite 1400 Jacksonville, Florida 32202 (Address of Principal Executive Offices) (904) 354-2482 (Registrant’s Telephone Number, Including Area Code) www.fpic.com (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure The information contained in this Current Report on Form 8-K, including the accompanying Exhibit 99.1, is being furnished pursuant to Item 7.01 of Form 8-K and shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liability of that section.The information contained in this Current Report on Form 8-K, including the accompanying Exhibit 99.1, shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, whether made before or after the date hereof, except as shall be expressly set forth by specific reference in such a filing. On September 25, 2008, the registrant issued a press release disclosing investments in certain financial institutions as of that date. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description of Exhibit 99.1 FPIC Insurance Group, Inc. Press Release dated September 25, 2008 (furnished pursuant to Item Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. September 25, FPIC Insurance Group, Inc. By: /s/ John R. Byers John R. Byers President and Chief Executive Officer FPIC Insurance Group, Inc. Exhibit
